UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7837


DANIEL H. KING,

                  Petitioner - Appellant,

          v.

CHARLES RATLEDGE,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02038-FL)


Submitted:   March 17, 2015                 Decided:   March 20, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel H. King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daniel H. King, a federal prisoner,                      appeals the district

court’s    order    denying     relief    on    his    28   U.S.C.    § 2241    (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,    we    affirm     for   the   reasons      stated    by    the   district

court.     King v. Ratledge, No. 5:14-hc-02038-FL (E.D.N.C. Dec. 3,

2014).     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented      in    the    materials

before    this    court   and   argument       would    not    aid   the    decisional

process.



                                                                              AFFIRMED




                                          2